Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities:  
Claim 18 depends upon claim 18.  Appropriate correction is required.
Allowable Subject Matter
Claims 7, 9, 14, 15, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (see PTO-892 “Improved optical absorption ...”) in view of An et al. (US 20110139961 A1) hereafter referred to as An
In regard to claim 1 Lam teaches a semiconductor device [see Fig. 1 see page 245 column 1 “single-junction GaAs solar cell structures”] for light detection comprising: 
a photodiode [see page 246 “p–n junction of the GaAs solar cells” “with the higher absorption of light achieved by the p-GaAs emitter layer” see p-GaAs Emitter and n-GaAs Base in Fig. 1] comprising an optical active region; and
a resistor [this is the resistance of the “InGaP window” layer] connected to said photodiode and overlapping [see Fig. 1 it overlaps the layers underneath it] at least a part of said optical active region, 
wherein the resistor comprises an anti-reflective coating [“It is shown that the micro-hole arrays have the effect of scattering the incident light away from the original direction resulting in the reduction of reflectance over 350–873 nm spectrum regime”] for reducing reflection loss,
wherein the resistor comprises a patterned layer [“The hole-diameter and the distance between adjacent holes ”] comprising a plurality of holes
but does not state that the patterned layer is a patterned polysilicon layer.
However the use of other materials for solar cells is well known, see Lam mentions silicon in page 244 column 2. 
The Examiner also notes that a person of ordinary skill in the art is aware of refractive index of materials.
See An teaches see Fig. 3 see paragraph 0025 “silicon photomultiplier”, see paragraph 0040 “high-concentration P-type conductive layer 123, a high-concentration N-type conductive layer 124” “polysilicon resistor 125” “polysilicon resistor 125 is connected to the voltage distribution bus 127 in order to distribute the voltage to the high-concentration N-type conductive layer 124” “silicon oxide 
Thus it would be obvious to modify Lam to include the use of silicon for the semiconductor layers similar to An such that the resistor with the holes in it is polysilicon i.e. to include  that the patterned layer is a patterned polysilicon layer on a silicon semiconductor detector for light.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon is a cheap and reliable semiconductor for detection of light.
In regard to claim 2 Lam and An as combined does not specifically teach wherein said resistor comprises an effective medium having a refractive index between 1.4 and 3.5 for light in the visible spectrum.
However it is noted that reflection is governed by Snell’s law and the refractive index of air is 1, see Lam “reduction of reflectance over 350–873 nm spectrum regime”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein said resistor comprises an effective medium having a refractive index between 1.4 and 3.5 for light in the visible spectrum", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 

However see An “polysilicon resistor 125 having a resistance of 1 k.OMEGA..about.100 M.OMEGA.  per microcell”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein said resistor has a resistance in the range of 30 kΩ to 150 kΩ", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 5 Lam and An as combined does not specifically teach wherein said holes have a width in the range of 200 nm to 700 nm, and wherein a spacing between neighbouring holes is in the range of 90 nm and 300 nm.
However see dimensions of holes in Lam Fig. 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein said holes have a width in the range of 200 nm to 700 nm, and wherein a spacing between neighbouring holes is in the range of 90 nm and 300 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 6 Lam and An as combined does not specifically teach wherein said polysilicon layer has a thickness in the range of 100 nm and 350 nm.
However see Lam Fig. 1 Window is 30 nm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein said polysilicon layer has a thickness in the range of 100 nm and 350 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 

In regard to claim 12 Lam and An as combined does not specifically teach a silicon photomultiplier (SiPM) comprising an array of a plurality of the semiconductor device of claim 1.
See An paragraph 0030 “silicon photomultiplier (SiPM) 120” “SiPM 120 may include a plurality of microcells arrayed in matrix”.
Thus it would be obvious to modify Lam to include a silicon photomultiplier (SiPM) comprising an array of a plurality of the semiconductor device of claim 1.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to extract the imaging information from the incident light to perform more work.

Claim 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of An 
In regard to claim 13 Lam teaches a method of forming a semiconductor device [see Fig. 1 see page 245 column 1 “single-junction GaAs solar cell structures”] for light detection, the method comprising:
providing doped semiconductor layers so as to form a photodiode [see page 246 “p–n junction of the GaAs solar cells” “with the higher absorption of light achieved by the p-GaAs emitter layer” see p-GaAs Emitter and n-GaAs Base in Fig. 1] comprising an optical active region;

wherein the resistor is formed from an anti-reflective coating [“It is shown that the micro-hole arrays have the effect of scattering the incident light away from the original direction resulting in the reduction of reflectance over 350–873 nm spectrum regime”] for reducing reflection loss; and 
connecting said resistor [see Fig. 1 see current path between top and bottom] to said photodiode,
wherein forming said resistor comprises:
depositing a layer “A” [“InGaP window”]; and
patterning said layer “A” to form a plurality of holes [ “This solution was chosen for its ability to selectively etch the InGaP layer, and leaving the GaAs layers intact” “The hole-diameter and the distance between adjacent holes ”]  extending through said layer “A”.
Lam does not specifically teach providing and doping a silicon layer; that the layer “A” is polysilicon .
However the use of other materials for solar cells is well known, see Lam mentions silicon in page 244 column 2. 
The Examiner also notes that a person of ordinary skill in the art is aware of refractive index of materials.
See An teaches see Fig. 3 see paragraph 0025 “silicon photomultiplier”, see paragraph 0040 “high-concentration P-type conductive layer 123, a high-concentration N-type conductive layer 124” “polysilicon resistor 125” “polysilicon resistor 125 is connected to the voltage distribution bus 127 in order to distribute the voltage to the high-concentration N-type conductive layer 124” “silicon oxide layer 126, which is formed on the high-concentration N-type conductive layer 124 and the polysilicon resistor 125, is a kind of insulating layer, namely, an antireflection coating layer which reduces the 
Thus it would be obvious to modify Lam to include the use of silicon for the semiconductor layers similar to An such that the resistor with the holes in it is polysilicon i.e. to include  that the patterned layer is a patterned polysilicon layer on a silicon semiconductor detector for light i.e.  to include providing and doping a silicon layer; that the layer “A” is polysilicon .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon is a cheap and reliable semiconductor for detection of light.
In regard to claim 16 Lam and An as combined teaches further comprising designing said resistor to have a target resistance [see this is based on thickness and holes] and a target refractive index [see the purpose is to reduce reflectance].
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-3,5-9,12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818